 


109 HRES 260 IH: Thanking John R. Bolton, President George W. Bush’s nominee to serve as United States Ambassador to the United Nations, for his long-standing history of confronting corruption at the United Nations and urging him to continue his hard work and dedication to the implementation of measures that will restore credibility of this international organization.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 260 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Garrett of New Jersey (for himself, Mr. Akin, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Bishop of Utah, Mr. Blunt, Mr. Boustany, Mr. Brady of Texas, Ms. Ginny Brown-Waite of Florida, Mr. Burgess, Mr. Burton of Indiana, Mr. Cannon, Mr. Cantor, Mr. Carter, Mr. Chabot, Mr. Chocola, Mrs. Cubin, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Doolittle, Mr. Feeney, Ms. Foxx, Mr. Franks of Arizona, Mr. Gingrey, Mr. Gohmert, Mr. Goode, Mr. Hayworth, Mr. Hensarling, Mr. Herger, Mr. Istook, Mr. Sam Johnson of Texas, Mr. Kline, Mr. King of Iowa, Mr. McCotter, Mr. McHenry, Mrs. Miller of Michigan, Mr. Miller of Florida, Mrs. Myrick, Mr. Pence, Mr. Pitts, Mr. Radanovich, Mr. Renzi, Ms. Ros-Lehtinen, Mr. Sessions, Mr. Shadegg, Mr. Souder, Mr. Tancredo, Mr. Tiahrt, Mr. Whitfield, Mr. Wicker, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Thanking John R. Bolton, President George W. Bush’s nominee to serve as United States Ambassador to the United Nations, for his long-standing history of confronting corruption at the United Nations and urging him to continue his hard work and dedication to the implementation of measures that will restore credibility of this international organization. 
 
Whereas the United States is the host country and the largest financial contributor to the United Nations; 
Whereas there has been widespread mismanagement by the United Nations of the Iraq Oil-for-Food program and the former Saddam Hussein regime manipulated the program for billions of dollars; 
Whereas certain United Nations officials have not fully cooperated with congressional investigations into allegations that certain officials were bribed by the Hussein regime; 
Whereas United Nations peacekeepers and civilian personnel in the Democratic Republic of the Congo, entrusted with protecting some of the weakest and most vulnerable women and children in the world, stand accused of more than 150 human rights violations; 
Whereas the United Nations Secretary General Kofi Annan has acknowledged that acts of gross [sexual] misconduct have taken place, by United Nations peacekeepers in the Congo; 
Whereas allegations exist that United Nations peacekeepers in the Congo are seeking to illegally manipulate investigations by the United Nations into such sexual misconduct through the obstruction of witness testimony; 
Whereas there have been over 300,000 deaths (over 70,000 of which were civilian deaths) in the Darfur region of Sudan due to violence, famine, and disease, and nearly 2,000,000 people have been displaced but the United Nations Security Council has refused to declare these mass killings in Darfur a genocide; 
Whereas many member countries of the Security Council refused to acknowledge, in spite of ample evidence, the violation by Iraq of 17 Security Council resolutions limiting its rights to possess weapons; 
Whereas such refusal questions the effectiveness of the Security Council; 
Whereas the United Nations Security Council has failed to agree upon a definition of terrorism; 
Whereas a recent proposal to enlarge the United Nations Security Council will undermine United States efforts to combat terrorism; 
Whereas John R. Bolton, President George W. Bush’s nominee to serve as United States Ambassador to the United Nations, has a long and distinguished career in foreign policy and has worked closely with international organizations; 
Whereas John R. Bolton has consistently and vigorously worked throughout his career to address fundamental problems with the United Nations to make it a better functioning, workable body; and 
Whereas John R. Bolton will provide continued outstanding leadership in addressing ongoing scandals at the United Nations and he will work to restore credibility and accountability to this international organization: Now, therefore, be it 
 
That the House of Representatives— 
(1)thanks John R. Bolton, President George W. Bush’s nominee to serve as United States Ambassador to the United Nations, for his long-standing history of confronting corruption at the United Nations; and 
(2)urges him to continue his hard work and dedication to the implementation of measures that will restore credibility of this international organization. 
 
